COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00006-CV


IN THE INTEREST OF J.C.R.
AND B.B.N.N., CHILDREN


                                     ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                     ------------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant R.N.N. (Father) appeals from the trial court’s termination of his

parental rights to sons J.C.R. and B.B.N.N.          He does not challenge the

sufficiency of the evidence supporting termination. Instead, in his sole issue,

Father contends that “[t]he trial court erred in excluding witness testimony and a

related document controverting similar lines of question by [Texas Department of

Family and Protective Services (TDFPS)] and seeking to introduce evidence of

[Father’s] successful parenting of a child born after the removal of the children at


      1
       See Tex. R. App. P. 47.4.
issue.”     Father contends that the exclusion of the evidence violated his

constitutional right to cross-examine “[TDFPS’s] key witness” and also “deprived

[him] of the benefit of a statutory duty on the part of the court to examine the

actions of [TDFPS] in regard to [his] later-born child.” Father did not preserve

any constitutional complaints regarding the exclusion of his proffered evidence. 2

      Further, even if the trial court abused its discretion by excluding the

proffered evidence, which we do not hold, to obtain reversal of a judgment based

upon an error in the trial court, an appellant must show that the error occurred

and that it probably caused rendition of an improper judgment or probably

prevented the appellant from properly presenting the case to this court.3 We will

not reverse a trial court’s judgment because of an erroneous evidentiary ruling

unless the ruling probably caused the rendition of an improper judgment. 4 The

complaining party must usually show that the whole case turned on the evidence

at issue.5 If erroneously admitted or excluded evidence was crucial to a key




      2
          See Tex. R. App. P. 33.1(a); see also Tex. R. Evid. 103(a)(1).
      3
       Tex. R. App. P. 44.1(a); Romero v. KPH Consolidation, Inc., 166 S.W.3d
212, 225 (Tex. 2005).
      4
          Reliance Steel & Aluminum Co. v. Sevcik, 267 S.W.3d 867, 871 (Tex.
2008).
      5
        Interstate Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex. 2001);
City of Brownsville v. Alvarado, 897 S.W.2d 750, 753–54 (Tex. 1995).


                                           2
issue, the error was likely harmful.6 We examine the entire record in making this

determination of harm.7

      The excluded evidence shows that the testifying CPS caseworker

      knew that CPS had received a neglectful supervision referral on Father
      and Mother after Mother delivered another baby, V.N., subsequent to the
      filing of the petition in this case and the removal of J.C.R. and B.B.N.N.;

      believed that she had seen the report of the referral but did not know
      specifically what it alleged;

      had no personal knowledge of any act of neglectful supervision committed
      by either parent on the first two days of V.N.’s life;

      believed that CPS investigated the report but did not know the specifics of
      the investigation;

      knew that CPS had made a home visit;

      believed that it was unannounced and that V.N. was present;

      did not know the circumstances of the visit;

      did not see a child safety evaluation report; and

      did not know whether Father and Mother were notified of the cause of the
      investigation, the nature of the referral, or the results of the investigation.

      The letter from TDFPS admitted for the record provides that TDFPS had

closed the investigation and ruled it “Unable to Determine.”

      The excluded evidence pertains to a referral filed the day after the birth of

V.N., a child not the subject of this appeal who was born to Father and Mother

      6
       State v. Cent. Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex.
2009); Reliance Steel, 267 S.W.3d at 873.
      7
       Interstate Northborough P’ship, 66 S.W.3d at 220.


                                         3
after the petition in this case was filed and to the witness’s ignorance about

details of the referral, the investigation, and its results. The only key issue to

which Father attributes the excluded evidence is best interest, but he does not

contend that the case turned on the excluded evidence. Again, Father does not

challenge the sufficiency of the evidence supporting the trial court’s finding that

termination of his parental rights to J.C.R. and B.B.N.N. is in their best interest,

and our review of the record yields an overwhelming amount of evidence

supporting that finding.

      Consequently, we hold that Father has not shown that the trial court’s

error, if any, in excluding the evidence has probably resulted in an improper

judgment. We therefore conclude that any error in excluding the evidence was

harmless, overrule Father’s sole issue, and affirm the trial court’s judgment.



                                                   PER CURIAM

DELIVERED: February 24, 2011




                                         4